These five cases, consolidated for trial purposes, involve the same issue as those in City of Monroe et al. v. W.E. Allen, and City of Monroe et al. v. Mrs. Satchie B. Snelling, ante, p. 815,132 So. 355, both decided this day; and for the reasons in said cases assigned.
It is therefore ordered that each of the judgments appealed from in these consolidated cases be amended by striking out the award of attorney's fees, and that each of said judgments, as amended, be affirmed.
It is further ordered that plaintiffs, appellees, pay the costs of appeal and that defendants pay the costs of the lower court.